Citation Nr: 1532213	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than July 12, 2002 for the grant of service connection for right medial epicondylitis with cubital tunnel syndrome, osteoarthritis (right elbow disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran had active service from October 26, 1983 to October 25, 1987, and from May 1 to May 9, 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2015, and a copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  An original claim for service connection for a right elbow disability was filed on August 17, 1988 and was denied in an unappealed November 1989 rating decision. 

2.  An April 1998 petition to reopen the claim for service connection for a right elbow disability was denied by the RO in an unappealed April 1988 rating decision.

3.  The Veteran's service treatment records (STRs) were obtained in March 1999. 

4.  Petitions to reopen the previously denied right elbow claim were denied in July 1999 and July 2002.

5.  In December 2007, the RO granted service connection for a right elbow disability, and assigned an effective date of July 12, 2002.


CONCLUSION OF LAW

The criteria for an earlier effective date, i.e., the day following separation from service, October 26, 1987, for the grant of service connection for a right elbow disability are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Analysis

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  Otherwise, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).

By way of background, the Veteran filed an initial claim for service connection for right elbow disability on August 17, 1988.  The RO disallowed the claim in November 1989, citing the Veteran's failure to respond to inquiries concerning his current duty status.  The Veteran was notified of the November 1989 decision, but did not initiate an appeal of that decision, and new and material evidence was not received within one year of its issuance.  Thus, the November 1989 decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).  At the time of the November 1989 denial, the record contained a September 1988 VA general medical examination report.  On examination, the Veteran reported a history of throwing his right elbow out while pitching a baseball in service.  The examiner noted a history of limitation of motion of the right elbow, and slight limitation of motion of the right elbow was found on examination.  An x-ray of the right elbow showed no fracture or bony destructive lesion, no arthritic change, and no acute disease.  The examiner diagnosed "normal right elbow."

On April 9, 1998, the Veteran submitted a statement indicating that he would like to file another claim for disability.  An April 1998 rating decision denied entitlement to service connection for a right elbow disability.  The Veteran was notified of the April 1998 decision in May 1998, but did not initiate an appeal of that decision.  However, on March 31, 1999, within one year of that decision, new and material evidence in the form of the Veteran's service treatment records (STRs) were obtained.  The STRs showed that the Veteran was treated in service for a right elbow disability from June 1985 to January 1986, and was placed on a physical profile due to decreased range of motion and a diagnosis of pitcher's elbow.  A January 1986 STR documents that a December 1985 x-ray was reviewed and showed prominent medial epicondyle with retained ossicle.  On September 1987 separation, the Veteran's report of medical history indicates that he endorsed painful or "trick" shoulder or elbow.  

Despite the receipt of this new and relevant evidence, the RO took no action on the Veteran's pending claim.  The Veteran submitted a petition to reopen his claim for service connection for right elbow disability in July 1999.  Again, the RO took no action on the Veteran's pending claim.  The Veteran submitted another petition to reopen in July 2002.  A June 2003 rating decision confirmed the previous denial.  The Veteran thereafter perfected his appeal.  While the appeal was pending before the Board, a December 2007 rating decision granted service connection for a right elbow disability, and assigned an effective date of July 12, 2002.  The grant was based in part on September 2004 and April 2006 private positive opinions, as well as a November 2007 VA examination report, which found that "the military records are quite clear that this Veteran had ulna nerve entrapment [...] and his current ulna nerve entrapment surgery and problems are directly related to the symptoms that he was complaining about in the military."  The examiner also noted that "I would like to indicate that just the x-ray alone shows from the military service that the veteran had an abnormal right elbow."  In February 2008, the Veteran asserted that an earlier effective date was warranted.

Here, the newly received STRs were clearly relevant to the initial denial of service connection for a right elbow disability as well as the attempts to reopen his claim; because this evidence was not of record at the time of the initial final denial of the claim, the Veteran is entitled to reconsideration of his claim on the merits, as opposed to on a new and material evidence basis.  38 C.F.R. 
§ 3.156(c)(1); see also Vigil v. Peake, 22 Vet. App. 63, 66 (2008). 

Moreover, an earlier effective date is warranted for the grant of service connection for a right elbow disability, given the fact that the above-referenced STRs were not of record at the time of the previous final rating decision in November 1989, pursuant to the provisions of 38 C.F.R. § 3.156(c)(3).  This regulation provides that an award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose (here, active service) or the date VA received the previously decided claim (August 17, 1988), whichever is later, or such other date as may be authorized by the provisions of 38 C.F.R. § 3.156 applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2014).

In view of the foregoing, and given the evidence of a right elbow disability in service, as well as limitation of motion and complaints of pain within one year of service separation, the Board has resolved reasonable doubt in the Veteran's favor and concludes that entitlement to service connection for a right elbow disability was established as of the date of his initial August 1988 claim.  As this application was received within one year after his separation from service, an effective date of the day following service separation, or October 26, 1987, is warranted for the grant of service connection for a right elbow disability.  38 C.F.R. § 3.400(b)(2).


ORDER

Entitlement to an earlier effective date of October 26, 1987, for the award of service connection for right elbow disability is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


